                                                                             f:/LEo
                                                                              ocr o2 201a
                                                                         Cle~. lJ.s .
                                                                           District of'•trict C
                                                                                "'1,· Monta Our;
                                                                                 ISsouta   na


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 UNITED STATES OF AMERICA,                           CV 18-32-M-DWM

                      Plaintiff,

 vs.                                           DECREE OF FORECLOSURE
                                              AND ORDER OF JUDICIAL SALE
 CHRISTOPHER J. MORIGEAU,
 JOHLEEN MORIGEAU, and
 CONFEDERATED SALISH &
 KOOTENAI TRIBES,

                      Defendants.



       On September 10, 2018, Plaintiff United States and Defendants Christopher

J. Morigeau and Johleen Morigeau (collectively the "Morigeaus") filed a

Stipulation for entry of judgment, a decree of foreclosure, and an order of sale.

(Doc. 17.) On September 18, 2018, the United States and Defendant Confederated

Salish & Kootenai Tribes ("CSKT") filed a Stipulation for entry of judgment, a

decree of foreclosure, and an order of sale. (Doc. 18.)

       The parties have stipulated, among other things, that the Morigeaus are

indebted to the United States for loans in the principal amount of $141,723.08, plus

                                          1
accrued interest in the amount of $10,128.47 as of April 24, 2017, for a combined

total of$151,851.55, (Doc. 17 at2), thatthe United States is entitled to foreclose

the leasehold mortgage that secures the debt, (id. at 2; Doc. 18 at 3), that there shall

be no deficiency judgment against the Morigeaus, (Doc. 17 at 2), that CSKT did

not exercise its right of first refusal, (Doc. 18 at 2), and that the foreclosure and

judicial sale shall be conducted pursuant to 12 U.S.C. § 1715z-13a, the Rider for

Section 184 Mortgage Leasehold, and§ 4-1-104(2) of the CSKT Laws Codified,

which provides that Title 71, Chapter 1, Part 2 of the Montana Code Annotated

governs, except that the redemption period shall be ninety (90) days, (Doc. 18 at 2-

3).

      On September 18, 2018, the Court approved the Stipulations and informed

the parties that a decree of foreclosure and order of judicial sale would follow.

(Doc. 20.) On September 18, 2018,judgment was entered consistent with the

Stipulations. (Doc. 21.) The parties are bound by the Stipulations and the Court

will make no further findings of fact or conclusions of law. On September 24,

2018, the United States filed a motion for entry of judgment, decree of foreclosure,

and order of sale. (Doc. 22.)

      IT IS ORDERED that the United States' motion, (Doc. 22), is DENIED IN

PART and GRANTED IN PART. The United States' motion for entry of




                                           2
judgment is DENIED as MOOT. The United States' motion for decree of

foreclosure and order of sale is GRANTED as follows:

       1.    The leasehold estate ("Leasehold") owned by the Morigeaus in the

real property located at Tract No. 203-T-2556, in the County of Lake, State of

Montana, on the Flathead Indian reservation ("Leased Property") is foreclosed.

The Leased Property is more particularly described as follows:

      Lot 3 of the Mountain View Homesites located in Section 17, Township
      22 North, Range 19 West, P .M.M. Lake County, Montana containing
      2.5 acres, more or less.

      2.     The following are barred and foreclosed of, and from, all rights, title

and interest in the Leasehold: (a) all defendants, together with each and every

person or entity claiming under them, (b) all persons claiming any lien or

encumbrance of any kind or character upon, or against, the Leasehold, that is

subsequent in time or priority, or both, to the United States' lien, and (c) any and

all persons claiming to have acquired any right, title, or interest in, and to, the

Leasehold subsequent to the filing of this action.

      3.     The Leasehold shall be sold at a public auction by the U.S. Marshal

for the District of Montana in the manner provided by law and according to the

following conditions:

             a. The Leasehold shall be sold in one unit.




                                           3
            b. The Leasehold shall be sold or transferred at auction only to a

                member of the CSKT, the CSKT, or the Indian housing authority

                serving the CSKT, pursuant to 12 U.S.C. § 1715z-13a(h)(2), or the

                Secretary of Housing and Urban Development, pursuant to the

                Rider for Section 184 Mortgage Leasehold, (Doc. 1-3 at 27).

            c. The Morigeaus shall have ninety (90) days to exercise their right of

                redemption, pursuant to § 4-1-104(2) of the CSKT Laws Codified.

            d. Any purchaser at the foreclosure sale, other than the Secretary of

               Housing and Urban Development, shall obtain the CSKT's written

                consent, pursuant to the Rider for Section 184 Mortgage

               Leasehold, (Doc. 1-3 at 27). The purchaser shall receive a new

                lease or an assumption of the existing lease, as described in the

               Rider for Section 184 Mortgage Leasehold, (id.), at the expiration

               of ninety (90) days from the date of sale, unless the Leasehold is

               redeemed as provided by law.

      4.    The U.S. Marshal for the District of Montana shall retain from the sale

proceeds any fees, disbursements, and expenses to which the Marshal is entitled by

law, then disburse the remaining proceeds as follows:

            a. First, to the United States to satisfy the judgment, (Doc. 21),

               entered on September 18, 2018,

                                         4
     b. Then, to the Clerk of Court for distribution according to further

        order of the Court. (See Doc. 17 at 3.)

DATED this   ~~y of October, 2018.




                                 5
